            Case 3:20-cv-00791-JR       Document 54       Filed 02/23/21     Page 1 of 2




                             IN THE UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF OREGON

                                        PORTLAND DIVISION




LEANNE J. HENSLEY,

               Plaintiff,
       V.                                                                   No. 3:20-cv-00791-JR

NIKE et al.,                                                              OPINION AND ORDER

               Defendants.


MOSMAN,J.,

       On September 21, 2020, Magistrate Judge Jolie A. Russo issued her Findings and

Recommendation (F. & R.) [ECF 28]. Judge Russo recommended that I dismiss Plaintiff's

Amended Complaint [ECF 27] without prejudice. Upon review, I agree with Judge Russo and

DISMISS Plaintiff's Amended Complaint [ECF 27] without prejudice.

                                          DISCUSSION

       The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge,

but retains responsibility for making the final determination. The court is generally required to

make a de nova determination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(l)(C). However, the court

is not required to review, de nova or under any other standard, the factual or legal conclusions of


1 - OPINION AND ORDER
          Case 3:20-cv-00791-JR         Document 54       Filed 02/23/21     Page 2 of 2




the magistrate judge as to those portions of the F. & R. to which no objections are addressed. See

Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121

(9th Cir. 2003). While the level of scrutiny under which I am required to review the F. & R.

depends on whether or not objections have been filed, in either case, I am free to accept, reject,

or modify any part of the F. & R. 28 U.S.C. § 636(b)(l)(C).

                                             CONCLUSION

       Upon review, I agree with Judge Russo's findings and recommendation, and I ADOPT

the F. & R. [ECF 28] as my own opinion. Plaintiffs Amended Complaint [ECF 27] is

DISMISSED without prejudice. Ms. Hensley has until March 23, 2021, to file an amended

complaint. Failure to file an amended complaint as ordered will result in the dismissal ofthis

action with prejudice.

       IT IS SO ORDERED.

       DATED this V~ay of Februaiy, 2021.




2 - OPINION AND ORDER
